UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05085 Capital Income Builder (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Vincent P. Corti Capital Income Builder 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Capital Income Builder® Investment portfolio July 31, 2012 unaudited Common stocks — 71.89% Shares Value CONSUMER STAPLES — 14.90% Philip Morris International Inc. $ Altria Group, Inc. Kraft Foods Inc., Class A Lorillard, Inc. British American Tobacco PLC Reynolds American Inc. PepsiCo, Inc. Nestlé SA Diageo PLC Wesfarmers Ltd. Kimberly-Clark Corp. Cia. de Bebidas das Américas — AmBev, preferred nominative (ADR) Coca-Cola Co. Treasury Wine Estates Ltd. ConAgra Foods, Inc. Kellogg Co. Imperial Tobacco Group PLC Koninklijke Ahold NV Philip Morris CR as Hillshire Brands Co. Orior AG1 Axfood AB MSM Malaysia Holdings Bhd. H.J. Heinz Co. TELECOMMUNICATION SERVICES — 9.68% AT&T Inc. Verizon Communications Inc. Singapore Telecommunications Ltd. CenturyLink, Inc. Vodafone Group PLC OJSC Mobile TeleSystems (ADR) TeliaSonera AB Telefónica Czech Republic, AS Advanced Info Service PCL Belgacom SA BCE Inc. (CAD denominated) BCE Inc. Türk Telekomünikasyon AS, Class D France Télécom SA Philippine Long Distance Telephone Co. Hutchison Telecommunications Hong Kong Holdings Ltd. MTN Group Ltd. Turkcell Iletisim Hizmetleri AS2 KT Corp. (ADR) América Móvil, SAB de CV, Series L (ADR) Bezeq — The Israel Telecommunication Corp. Ltd. UTILITIES — 9.31% National Grid PLC SSE PLC1 Dominion Resources, Inc. FirstEnergy Corp. GDF SUEZ Duke Energy Corp. Power Assets Holdings Ltd. Southern Co. Exelon Corp. Public Service Enterprise Group Inc. PG&E Corp. DTE Energy Co. Xcel Energy Inc. CEZ, a s Ratchaburi Electricity Generating Holding PCL1 NextEra Energy, Inc. Electricity Generating PCL1 SUEZ Environnement Co. AES Tietê SA, ordinary nominative AES Tietê SA, preferred nominative Entergy Corp. Cia. Energética de Minas Gerais — CEMIG, preferred nominative (ADR) PPL Corp. EDP — Energias do Brasil SA Ameren Corp. FINANCIALS — 7.90% HCP, Inc. Westfield Group HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) Prudential PLC Link Real Estate Investment Trust Sampo Oyj, Class A Westpac Banking Corp. Bank of China Ltd., Class H Banco Santander (Brasil) SA, units (ADR) Banco Santander (Brasil) SA, units Bank of Nova Scotia NYSE Euronext Digital Realty Trust, Inc. Royal Bank of Canada CapitaCommercial Trust1 China Construction Bank Corp., Class H Starwood Property Trust, Inc.1 Canadian Imperial Bank of Commerce (CIBC) Ascendas Real Estate Investment Trust Industrial and Commercial Bank of China Ltd., Class H Hudson City Bancorp, Inc. BNP Paribas SA Fidelity National Financial, Inc. Itaú Unibanco Holding SA, preferred nominative Arthur J. Gallagher & Co. Sunway Real Estate Investment Trust1 Mapletree Industrial Trust Frasers Centrepoint Trust1 Banco Bradesco SA, preferred nominative Credit Suisse Group AG Astoria Financial Corp.1 CapitaMall Trust, units Banco Bilbao Vizcaya Argentaria, SA CapitaRetail China Trust1 Hang Seng Bank Ltd. Tesco Lotus Retail Growth Freehold and Leasehold Property Fund1 Equity Residential, shares of beneficial interest Old Republic International Corp. Champion Real Estate Investment Trust Cache Logistics Trust1 Westfield Retail Trust, units K-REIT Asia Ascott Residence Trust CDL Hospitality Trusts Colony Financial, Inc. Parkway Life Real Estate Investment Trust United Bankshares, Inc. Société Générale2 New York Community Bancorp, Inc. Fannie Mae2 Freddie Mac2 HEALTH CARE — 7.20% Novartis AG Abbott Laboratories GlaxoSmithKline PLC Merck & Co., Inc. Bristol-Myers Squibb Co. Bayer AG Johnson & Johnson Pfizer Inc Sonic Healthcare Ltd. Orion Oyj, Class B Oriola-KD Oyj, Class B ENERGY — 5.80% Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) Kinder Morgan, Inc. BP PLC Eni SpA Enbridge Inc. Chevron Corp. ConocoPhillips Sasol Ltd. Husky Energy Inc. TOTAL SA TOTAL SA (ADR) Spectra Energy Corp China National Offshore Oil Corp. Woodside Petroleum Ltd. INDUSTRIALS — 4.34% Lockheed Martin Corp. Sydney Airport1 Waste Management, Inc. General Electric Co. Hutchison Port Holdings Trust3 Hutchison Port Holdings Trust Singapore Technologies Engineering Ltd BAE Systems PLC R.R. Donnelley & Sons Co.1 Hays PLC1 Atlas Copco AB, Class B Atlas Copco AB, Class A Legrand SA Schneider Electric SA SMRT Corp. Ltd. Hopewell Highway Infrastructure Ltd. Emerson Electric Co. Brambles Ltd. SATS Ltd. Securitas AB, Class B Uponor Oyj Geberit AG United Parcel Service, Inc., Class B Sandvik AB BELIMO Holding AG SIA Engineering Co. Ltd. IMI PLC United Technologies Corp. Watsco, Inc. Steelcase Inc., Class A AB SKF, Class B Interserve PLC CONSUMER DISCRETIONARY — 3.49% British Sky Broadcasting Group PLC Darden Restaurants, Inc.1 Time Warner Cable Inc. William Hill PLC1 Garmin Ltd. Daimler AG Home Depot, Inc. Greene King PLC1 Li & Fung Ltd. Kingfisher PLC Genuine Parts Co. SES SA, Class A (FDR) Intercontinental Hotels Group PLC Leggett & Platt, Inc. WPP PLC Stella International Holdings Ltd. Ekornes ASA1 OPAP SA Halfords Group PLC mobilezone holding ag, non-registered shares Café de Coral Holdings Ltd. Headlam Group PLC Marks and Spencer Group PLC Bijou Brigitte modische Accessoires AG TAKKT AG Aristocrat Leisure Ltd. Kesa Electricals PLC Home Retail Group PLC INFORMATION TECHNOLOGY — 2.81% Quanta Computer Inc. Quanta Computer Inc. (GDR)4 Microsoft Corp. Delta Electronics, Inc. Maxim Integrated Products, Inc. Siliconware Precision Industries Co., Ltd.1 VTech Holdings Ltd. Analog Devices, Inc. Compal Electronics, Inc. Xilinx, Inc. Playtech Ltd. Playtech Ltd.3 Taiwan Semiconductor Manufacturing Co. Ltd. HTC Corp. Neopost SA MediaTek Inc. Redecard SA, ordinary nominative Canon, Inc. Kingboard Laminates Holdings Ltd. MATERIALS — 2.70% Dow Chemical Co. Amcor Ltd. CRH PLC RPM International, Inc.1 Israel Chemicals Ltd. Koninklijke DSM NV E.I. du Pont de Nemours and Co. Air Products and Chemicals, Inc. Fletcher Building Ltd. Formosa Plastics Corp. Formosa Chemicals & Fibre Corp. Akzo Nobel NV Symrise AG Rautaruukki Oyj voestalpine AG MISCELLANEOUS — 3.76% Other common stocks in initial period of acquisition Total common stocks (cost: $49,574,629,000) Value Preferred stocks — 0.08% Shares ) FINANCIALS — 0.04% Public Storage, Inc., Series F, 6.45% depositary shares $ HSBC Holdings PLC, Series 2, 8.00% UTILITIES — 0.03% Southern Co. 5.625% GOVERNMENT AND GOVERNMENT AGENCY OBLIGATIONS — 0.01% CoBank, ACB, Class E, noncumulative3 INDUSTRIALS — 0.00% General Electric Co. PINES 5.50% Total preferred stocks (cost: $64,746,000) Shares or Convertible securities — 0.19% principal amount FINANCIALS — 0.09% Credit Suisse Group AG, Series B, 4.00% convertible notes 2013 CHF5,304,000 Credit Suisse Group AG, Series A, 4.00% convertible notes 20133 CHF41,851,000 Bank of America Corp., Series L, 7.25% convertible preferred Fannie Mae 5.375% convertible preferred 20322 UTILITIES — 0.07% PPL Corp. 9.50% convertible preferred 2013, units CONSUMER STAPLES — 0.02% Universal Corp. 6.75% convertible preferred INDUSTRIALS — 0.01% United Continental Holdings, Inc. 6.00% convertible preferred 2030 Total convertible securities (cost: $165,356,000) Principal amount Bonds & notes — 22.76% ) MORTGAGE-BACKED OBLIGATIONS5 — 8.14% Fannie Mae, Series 2002-15, Class PG, 6.00% 2017 $ Fannie Mae 4.50% 2019 Fannie Mae 5.50% 2019 Fannie Mae 4.50% 2020 Fannie Mae 5.50% 2020 Fannie Mae, Series 2006-78, Class CG, 4.50% 2021 Fannie Mae 6.00% 2021 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 5.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 6.00% 2024 62 69 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 6.00% 2026 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.50% 2027 Fannie Mae 6.00% 2027 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae 5.50% 2033 Fannie Mae 5.00% 2035 Fannie Mae 5.00% 2035 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-32, Class OA, principal only, 0% 2036 Fannie Mae, Series 2006-51, Class PO, principal only, 0% 2036 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-96, Class OP, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.526% 20366 Fannie Mae 5.00% 2036 Fannie Mae, Series 2006-101, Class PC, 5.50% 2036 Fannie Mae, Series 2006-106, Class HG, 6.00% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.50% 2036 Fannie Mae 7.00% 2036 Fannie Mae 7.50% 2036 Fannie Mae, Series 2007-37, Class AP, 5.25% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae 5.50% 2037 Fannie Mae 5.50% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 5.183% 20386 Fannie Mae 5.311% 20386 Fannie Mae 5.396% 20386 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 7.00% 2038 Fannie Mae 3.516% 20396 Fannie Mae 3.561% 20396 Fannie Mae 3.636% 20396 Fannie Mae 3.704% 20396 Fannie Mae 3.706% 20396 Fannie Mae 3.771% 20396 Fannie Mae 3.779% 20396 Fannie Mae 3.816% 20396 Fannie Mae 3.892% 20396 Fannie Mae 3.913% 20396 Fannie Mae 3.941% 20396 Fannie Mae 3.955% 20396 Fannie Mae 5.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.50% 2039 Fannie Mae 4.00% 2040 Fannie Mae 4.17% 20406 Fannie Mae 4.408% 20406 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.585% 20416 Fannie Mae 3.758% 20416 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.00% 2042 Fannie Mae 4.50% 2042 Fannie Mae 5.50% 2042 Fannie Mae 6.00% 2042 Fannie Mae 7.00% 2047 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac 5.50% 2019 Freddie Mac, Series 2642, Class BL, 3.50% 2023 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac 5.50% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac, Series 3135, Class OP, principal only, 0% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 5.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 2122, Class QM, 6.25% 2029 Freddie Mac 6.50% 2032 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3136, Class OP, principal only, 0% 2036 Freddie Mac, Series 3155, Class FO, principal only, 0% 2036 Freddie Mac, Series 3149, Class MO, principal only, 0% 2036 Freddie Mac, Series 3147, Class OD, principal only, 0% 2036 Freddie Mac, Series 3149, Class AO, principal only, 0% 2036 Freddie Mac, Series 3117, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class NG, 6.00% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac 5.639% 20376 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 4.224% 20386 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 32 34 Freddie Mac 5.015% 20386 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 3.595% 20396 Freddie Mac 5.00% 2039 Freddie Mac 5.50% 2039 Freddie Mac 5.50% 2039 Freddie Mac 6.00% 2040 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.50% 2041 Freddie Mac 6.50% 2047 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CBX, Class A-5, 4.654% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CB12, Class A-4, 4.895% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 1 1 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4B, 4.996% 20426 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC13, Class A-4, 5.284% 20436 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-CIBC14, Class A-4, 5.481% 20446 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 5.871% 20456 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C4, Class A-2, 3.341% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-LDPX, Class A-2, 5.434% (undated) J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.734% 20496 Government National Mortgage Assn. 6.00% 2033 Government National Mortgage Assn. 5.50% 2034 Government National Mortgage Assn. 5.50% 2034 Government National Mortgage Assn. 6.00% 2034 Government National Mortgage Assn., Series 2005-7, Class AO, principal only, 0% 2035 Government National Mortgage Assn. 5.50% 2035 Government National Mortgage Assn. 5.50% 2036 Government National Mortgage Assn. 6.00% 2036 Government National Mortgage Assn., Series 2007-8, Class LO, principal only, 0% 2037 Government National Mortgage Assn. 4.50% 2037 Government National Mortgage Assn. 6.00% 2037 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 6.00% 2039 Government National Mortgage Assn. 6.50% 2039 Government National Mortgage Assn. 3.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 6.50% 2041 Government National Mortgage Assn. 3.50% 2042 Government National Mortgage Assn. 5.816% 2058 Government National Mortgage Assn., Series 2003, 6.116% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.205% 2058 Government National Mortgage Assn. 6.22% 2058 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-3, 4.499% 2037 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 69 70 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-3, 5.10% 20386 CS First Boston Mortgage Securities Corp., Series 2006-C5, Class A-3, 5.311% 2039 CS First Boston Mortgage Securities Corp., Series 2006-C1, Class A-AB, 5.416% 20396 CS First Boston Mortgage Securities Corp., Series 2007-C4, Class A-4, 5.772% 20396 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20406 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20376 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 5.874% 20386 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A-4, 5.444% 2039 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20373 American Tower Trust I, Series 2007-1A, Class C, 5.615% 20373 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20373 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.266% 20446 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)6 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20463 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.211% 20426 Morgan Stanley Capital I Trust, Series 2006-IQ11, Class A-M, 5.728% 20426 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20353 Crown Castle Towers LLC, Series 2010-5, Class C, 4.174% 20373 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-2, 4.996% 2037 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.308% 20456 Northern Rock PLC 5.625% 20173 Northern Rock PLC 5.625% 2017 Banc of America Commercial Mortgage Inc., Series 2005-1, Class A-3, 4.877% 2042 Banc of America Commercial Mortgage Inc., Series 2006-2, Class A-3, 5.699% 20456 Banc of America Commercial Mortgage Inc., Series 2006-4, Class A-4, 5.634% 2046 Banc of America Commercial Mortgage Inc., Series 2007-3, Class A-4, 5.661% (undated)6 HBOS Treasury Services PLC 5.25% 20173 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PWR9, Class A-AB, 4.804% 2042 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-2, 5.426% 2041 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-4, 5.54% 2041 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP8, Class A-4, 5.399% 2045 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20583,6 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-2, 4.556% 2043 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-4, 4.747% 20436 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20306 Bear Stearns ARM Trust, Series 2003-8, Class III-A, 2.99% 20346 COBALT CMBS Commercial Mortgage Trust, Series 2006-C1, Class A-2, 5.174% 2048 Banc of America Mortgage Securities Inc., Series 2004-B, Class 1-A1, 2.944% 20346 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 4.70% U.S. Treasury 1.375% 2012 U.S. Treasury 4.375% 2012 U.S. Treasury 0.625% 2013 U.S. Treasury 1.875% 20137 U.S. Treasury 2.75% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 0.25% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 4.25% 2015 U.S. Treasury 9.875% 2015 U.S. Treasury 10.625% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 0.125% 20167 U.S. Treasury 1.75% 2016 U.S. Treasury 2.125% 2016 U.S. Treasury 2.625% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 9.25% 2016 U.S. Treasury 0.625% 2017 U.S. Treasury 0.75% 2017 U.S. Treasury 0.875% 2017 U.S. Treasury 1.00% 2017 U.S. Treasury 3.25% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 8.125% 2019 U.S. Treasury 3.50% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 2.00% 2021 U.S. Treasury 3.625% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 8.125% 2021 U.S. Treasury 0.125% 20227 U.S. Treasury 1.75% 2022 U.S. Treasury 2.00% 2022 U.S. Treasury 6.25% 2023 U.S. Treasury 7.125% 2023 U.S. Treasury 6.875% 2025 U.S. Treasury 6.25% 2030 U.S. Treasury 3.875% 2040 U.S. Treasury 4.75% 2041 Federal Home Loan Bank, Series 363, 4.50% 2012 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 5.50% 2014 Federal Home Loan Bank, Series 2816, 1.00% 2017 Fannie Mae, Series 1, 4.75% 2012 Fannie Mae 2.75% 2014 Fannie Mae 4.625% 2014 Fannie Mae 5.00% 2015 Fannie Mae 5.375% 2016 Freddie Mac 3.00% 2014 Freddie Mac 5.00% 2014 Freddie Mac 5.50% 2016 Freddie Mac 1.00% 2017 Freddie Mac 5.50% 2017 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 1.75% 2012 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 2.20% 2012 CoBank ACB 7.875% 20183 CoBank ACB 1.068% 20223,6 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.625% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.712% 20126 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 3.00% 2014 Tennessee Valley Authority, 4.65% 2035 FINANCIALS — 2.44% Prologis, Inc. 7.625% 2014 Prologis, Inc. 6.25% 2017 Prologis, Inc. 6.625% 2018 Prologis, Inc. 6.625% 2019 Prologis, Inc. 7.375% 2019 Prologis, Inc. 6.875% 2020 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 7.50% 20143 Westfield Group 5.75% 20153 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 Westfield Group 6.75% 20193 WEA Finance LLC 4.625% 20213 Murray Street Investment Trust I 4.647% 2017 Goldman Sachs Group, Inc. 5.25% 2021 Goldman Sachs Group, Inc. 5.75% 2022 JPMorgan Chase & Co. 3.45% 2016 JPMorgan Chase & Co. 4.625% 2021 JPMorgan Chase & Co. 4.50% 2022 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)6 Wells Fargo & Co. 2.10% 2017 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)6 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 2.15% 2017 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 4.125% 2021 Simon Property Group, LP 4.375% 2021 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 3.75% 2016 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.65% 2018 Bank of America Corp. 5.625% 2020 Bank of America Corp. 5.00% 2021 Bank of America Corp. 5.875% 2021 Bank of America Corp. 5.70% 2022 Monumental Global Funding 5.50% 20133 Monumental Global Funding III 0.655% 20143,6 Monumental Global Funding III 5.25% 20143 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 7.875% 2020 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 6.50% 2016 CNA Financial Corp. 7.35% 2019 Morgan Stanley 3.80% 2016 Morgan Stanley, Series F, 5.625% 2019 Morgan Stanley, Series F, 5.75% 2021 Citigroup Inc. 3.953% 2016 Citigroup Inc. 4.45% 2017 Citigroup Inc. 8.50% 2019 Citigroup Inc. 4.50% 2022 PNC Funding Corp. 5.40% 2014 PNC Funding Corp. 4.25% 2015 PNC Preferred Funding Trust I, junior subordinated 2.118% (undated)3,6 PNC Preferred Funding Trust III, junior subordinated 8.70% (undated)3,6 BNP Paribas 5.00% 2021 BNP Paribas, junior subordinated 7.195% (undated)3,6 ERP Operating LP 6.584% 2015 ERP Operating LP 5.125% 2016 ERP Operating LP 5.375% 2016 ERP Operating LP 5.75% 2017 ERP Operating LP 4.625% 2021 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 4.30% 2018 Kimco Realty Corp. 6.875% 2019 Capital One Bank 6.50% 2013 Capital One Capital III 7.686% 20366 AXA SA, Series B, junior subordinated 6.379% (undated)3,6 AXA SA, junior subordinated 6.463% (undated)3,6 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 6.70% 2018 American International Group, Inc. 4.875% 2016 American International Group, Inc. 3.80% 2017 American International Group, Inc. 4.875% 2022 UBS AG 4.875% 2020 UBS AG 7.75% 2026 HBOS PLC 6.75% 20183 New York Life Global Funding 5.25% 20123 New York Life Global Funding 4.65% 20133 New York Life Global Funding 1.30% 20153 New York Life Global Funding 2.45% 20163 Barclays Bank PLC 5.125% 2020 Barclays Bank PLC 5.14% 2020 Goodman Funding Pty Ltd. 6.00% 20223 Northern Trust Corp. 4.625% 2014 Northern Trust Corp. 5.85% 20173 CIT Group Inc., Series C, 4.75% 20153 CIT Group Inc. 5.00% 2017 Royal Bank of Scotland PLC 4.875% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Royal Bank of Scotland PLC 6.125% 2021 QBE Capital Funding II LP 6.797% (undated)3,6 MetLife Global Funding I 5.125% 20133 MetLife Global Funding I 5.125% 20143 MetLife Global Funding I 2.00% 20153 MetLife Global Funding I 2.50% 20153 HVB Funding Trust I, junior subordinated 8.741% 20313 HVB Funding Trust III, junior subordinated 9.00% 20313 Realogy Corp., Term Loan B, 4.499% 20165,6,8 Realogy Corp. 9.00% 20203 Nordea Bank, Series 2, 3.70% 20143 Nordea Bank AB 3.125% 20173 UnumProvident Finance Co. PLC 6.85% 20153 Unum Group 7.125% 2016 SLM Corp. 6.25% 2016 SLM Corp. 6.00% 2017 Liberty Mutual Group Inc. 6.70% 20163 Liberty Mutual Group Inc. 6.50% 20353 HSBC Holdings PLC 4.125% 20203 HSBC Holdings PLC 4.00% 2022 HSBC Holdings PLC 4.875% 2022 Standard Chartered PLC 3.85% 20153 Standard Chartered PLC 3.20% 20163 Lazard Group LLC 7.125% 2015 Sumitomo Mitsui Banking Corp. 1.80% 2017 Sumitomo Mitsui Banking Corp. 3.20% 2022 American Tower Corp. 7.00% 2017 Berkshire Hathaway Inc. 2.125% 2013 Berkshire Hathaway Inc. 1.60% 2017 Berkshire Hathaway Inc. 1.90% 2017 Berkshire Hathaway Inc. 3.75% 2021 USAA Capital Corp 1.05% 20143 USAA Capital Corp 2.25% 20163 American Express Co. 6.15% 2017 Santander Issuances, SA Unipersonal 6.50% 20193,6 ACE Capital Trust II 9.70% 2030 UDR, Inc., Series A, 5.25% 2015 Discover Financial Services 6.45% 2017 Discover Financial Services 10.25% 2019 Chubb Corp., junior subordinated 6.375% 20676 Bank of New York Mellon Corp. 1.969% 20179 Synovus Financial Corp. 7.875% 2019 Commonwealth Bank of Australia 1.95% 2015 NASDAQ OMX Group, Inc. 5.25% 2018 Brandywine Operating Partnership, LP 5.40% 2014 Brandywine Operating Partnership, LP 4.95% 2018 Associated Banc-Corp 5.125% 2016 Ford Motor Credit Co. 4.25% 2017 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.20% 2015 International Lease Finance Corp. 4.875% 2015 Bank of Nova Scotia 2.55% 2017 Entertainment Properties Trust 7.75% 2020 BBVA Bancomer SA 4.50% 20163 Prudential Financial, Inc. 4.50% 2021 Intesa Sanpaolo SpA 6.50% 20213 ENERGY — 1.57% Gazprom OJSC 5.092% 20153 Gazprom OJSC 8.146% 2018 Gazprom OJSC 4.95% 20223 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20373 Anadarko Petroleum Corp. 5.95% 2016 Anadarko Petroleum Corp. 6.375% 2017 Anadarko Petroleum Corp. 8.70% 2019 Anadarko Petroleum Corp. 6.45% 2036 Petrobras International Finance Co. 2.875% 2015 Petrobras International Finance Co. 3.875% 2016 Petrobras International Finance Co. 3.50% 2017 Petrobras International 5.75% 2020 Petrobras International 5.375% 2021 Kinder Morgan Energy Partners, LP 5.85% 2012 Kinder Morgan Energy Partners, LP 5.00% 2013 Kinder Morgan Energy Partners, LP 5.125% 2014 Kinder Morgan Energy Partners, LP 3.50% 2016 Kinder Morgan Energy Partners, LP 6.00% 2017 Kinder Morgan Energy Partners, LP 3.95% 2022 Kinder Morgan Energy Partners, LP 6.95% 2038 Transocean Inc. 5.05% 2016 Transocean Inc. 6.375% 2021 Reliance Holdings Ltd. 4.50% 20203 Reliance Holdings Ltd. 4.50% 2020 Reliance Holdings Ltd. 5.40% 20223 Reliance Holdings Ltd. 6.25% 2040 Reliance Holdings Ltd. 6.25% 20403 Enbridge Inc. 5.80% 2014 Enbridge Inc. 4.90% 2015 Enbridge Inc. 5.60% 2017 Total Capital Canada Ltd. 1.625% 2014 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital International 1.50% 2017 Total Capital International 1.55% 2017 Total Capital International 2.875% 2022 PTT Exploration & Production Ltd 5.692% 20213 Enbridge Energy Partners, LP 5.35% 2014 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP 4.20% 2021 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 1.80% 2016 Statoil ASA 3.125% 2017 StatoilHydro ASA 5.25% 2019 Statoil ASA 3.15% 2022 Williams Partners L.P. and Williams Partners Finance Corp. 3.80% 2015 Williams Partners L.P. 4.125% 2020 BG Energy Capital PLC 2.875% 20163 BG Energy Capital PLC 4.00% 20213 Phillips 66 2.95% 20173 Phillips 66 4.30% 20223 Ras Laffan Liquefied Natural Gas III 5.50% 2014 Ras Laffan Liquefied Natural Gas III 5.50% 20143 Ras Laffan Liquefied Natural Gas III 6.75% 20193 Ras Laffan Liquefied Natural Gas II 5.298% 20203,5 Ras Laffan Liquefied Natural Gas II 5.298% 20205 TransCanada PipeLines Ltd. 6.50% 2018 TransCanada PipeLines Ltd., junior subordinated 6.35% 20676 Pemex Project Funding Master Trust 5.75% 2018 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 Shell International Finance BV 4.00% 2014 Shell International Finance BV 3.10% 2015 Shell International Finance BV 4.30% 2019 Devon Energy Corp. 5.625% 2014 Devon Energy Corp. 1.875% 2017 Devon Energy Corp. 3.25% 2022 Chevron Corp. 3.95% 2014 Chevron Corp. 4.95% 2019 QGOG Atlantic/Alaskan Rigs Ltd. 5.25% 20183,5 Woodside Finance Ltd. 4.60% 20213 Spectra Energy Partners, LP 2.95% 2016 Spectra Energy Partners 4.60% 2021 Enterprise Products Operating LLC 6.30% 2017 Enterprise Products Operating LLC 5.20% 2020 Husky Energy Inc. 5.90% 2014 Husky Energy Inc. 6.20% 2017 Husky Energy Inc. 7.25% 2019 Western Gas Partners LP 4.00% 2022 Arch Coal, Inc. 7.00% 2019 Arch Coal, Inc. 7.25% 2021 Southwestern Energy Co. 4.10% 20223 El Paso Pipeline Partners Operating Co., LLC 5.00% 2021 Energy Transfer Partners, LP 7.50% 2020 Canadian Natural Resources Ltd. 5.70% 2017 Canadian Natural Resources Ltd. 3.45% 2021 China National Offshore Oil Corp. Ltd. 3.875% 20223 CONSOL Energy Inc. 8.00% 2017 Peabody Energy Corp. 6.00% 20183 Energy Transfer Partners, L.P. 5.20% 2022 Alpha Natural Resources, Inc. 6.25% 2021 Noble Energy, Inc. 4.15% 2021 NGPL PipeCo LLC 7.119% 20173 NGPL PipeCo LLC 9.625% 20193 Dolphin Energy Ltd. 5.50% 20213 BP Capital Markets PLC 5.25% 2013 Transportadora de Gas Internacional 5.70% 20223 TELECOMMUNICATION SERVICES — 1.04% Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Sprint Nextel Corp. 6.00% 2016 Sprint Nextel Corp. 8.375% 2017 Sprint Nextel Corp. 9.125% 20173 Sprint Capital Corp. 6.90% 2019 Sprint Nextel Corp. 11.50% 20213 MTS International Funding Ltd. 8.625% 20203 MTS International Funding Ltd. 8.625% 2020 Vodafone Group PLC, Term Loan B, 6.875% 20155,8,10 Vodafone Group PLC 5.75% 2016 Vodafone Group PLC 5.625% 2017 Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 8.75% 2018 Deutsche Telekom International Finance BV 2.25% 20173 Deutsche Telekom International Finance BV 6.75% 2018 América Móvil, SAB de CV 8.46% 2036 MXN286,500 AT&T Inc. 0.875% 2015 $ AT&T Inc. 2.40% 2016 AT&T Inc. 3.875% 2021 Telefónica Emisiones, SAU 6.421% 2016 Koninklijke KPN NV 8.375% 2030 Cricket Communications, Inc. 7.75% 2016 Cricket Communications, Inc. 7.75% 2020 Frontier Communications Corp. 8.25% 2017 Frontier Communications Corp. 8.50% 2020 Frontier Communications Corp. 9.25% 2021 Telecom Italia Capital SA 6.999% 2018 SBA Communications Corp. 5.75% 20203 France Télécom 4.125% 2021 Wind Acquisition SA 11.75% 20173 CONSUMER DISCRETIONARY — 0.88% Staples, Inc. 9.75% 2014 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.75% 2021 Time Warner Inc. 3.40% 2022 Time Warner Cable Inc. 4.00% 2022 Comcast Corp. 5.85% 2015 Comcast Corp. 6.30% 2017 Comcast Corp. 3.125% 2022 Comcast Corp. 6.40% 2038 Comcast Corp. 4.65% 2042 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 8.25% 2014 Time Warner Cable Inc. 8.75% 2019 Time Warner Cable Inc. 5.00% 2020 Time Warner Cable Inc. 4.00% 2021 News America Holdings Inc. 9.25% 2013 News America Holdings Inc. 8.00% 2016 News America Inc. 4.50% 2021 News America Inc. 6.65% 2037 NBCUniversal Media, LLC 2.10% 2014 NBCUniversal Media, LLC 4.375% 2021 Target Corp. 6.00% 2018 Walt Disney Co. 4.70% 2012 Walt Disney Co. 0.875% 2014 CBS Corp. 1.95% 2017 Daimler Finance NA LLC 1.95% 20143 Daimler Finance NA LLC 3.00% 20163 Daimler AG 2.40% 20173 EchoStar DBS Corp 7.125% 2016 DISH DBS Corp. 4.625% 20173 Cox Communications, Inc. 7.125% 2012 Cox Communications, Inc. 4.625% 2013 Cox Communications, Inc. 5.45% 2014 Marriott International, Inc., Series I, 6.375% 2017 Omnicom Group Inc. 3.625% 2022 J.C. Penney Co., Inc. 7.65% 2016 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 WPP Finance 2010 4.75% 2021 Johnson Controls, Inc. 1.75% 2014 MGM Resorts International 6.875% 2016 MGM Resorts International 7.75% 2022 Home Depot, Inc. 4.40% 2021 Macy’s Retail Holdings, Inc. 7.875% 20156 Federated Department Stores, Inc. 7.45% 2017 Federated Department Stores, Inc. 6.90% 2029 Limited Brands, Inc. 8.50% 2019 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 6.625% 2021 CCO Holdings LLC and CCO Holdings Capital Corp. 7.00% 2019 Marks and Spencer Group PLC 6.25% 20173 Lowe’s Companies, Inc. 1.625% 2017 Boyd Gaming Corp. 9.00% 20203 Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 Warner Music Group 9.50% 2016 PETCO Animal Supplies, Inc. 9.25% 20183 NCL Corp. Ltd. 9.50% 2018 Cablevision Systems Corp. 7.75% 2018 Hanesbrands Inc. 6.375% 2020 Jaguar Land Rover PLC 7.75% 20183 Mattel, Inc. 2.50% 2016 Volkswagen International Finance NV 2.375% 20173 Needle Merger Sub Corp. 8.125% 20193 Toys “R” Us-Delaware, Inc. 7.375% 20163 Academy, Ltd., Term Loan B, 6.00% 20185,6,8 Neiman Marcus Group, Inc., Term Loan B, 4.75% 20185,6,8 Clear Channel Worldwide Holdings, Inc. 7.625% 20203 Univision Communications Inc., Term Loan B, 4.496% 20175,6,8 Thomson Reuters Corp. 6.50% 2018 Revel Entertainment, Term Loan B, 9.00% 20175,6,8 Harley-Davidson, Inc. 2.70% 20173 Loyola University of Chicago 3.199% 2022 Banque PSA Finance 5.75% 20213 HEALTH CARE — 0.77% Amgen Inc. 2.30% 2016 Amgen Inc. 2.50% 2016 Amgen Inc. 2.125% 2017 Amgen Inc. 3.875% 2021 Amgen Inc. 3.625% 2022 Amgen Inc. 5.375% 2043 Gilead Sciences, Inc. 2.40% 2014 Gilead Sciences, Inc. 3.05% 2016 Gilead Sciences, Inc. 4.40% 2021 Roche Holdings Inc. 5.00% 20143 Roche Holdings Inc. 6.00% 20193 Express Scripts Inc. 2.75% 20143 Express Scripts Inc. 6.25% 2014 Express Scripts Inc. 2.10% 20153 Express Scripts Inc. 3.125% 2016 Express Scripts Inc. 3.50% 20163 Express Scripts Inc. 2.65% 20173 Express Scripts Inc. 4.75% 20213 Express Scripts Inc. 3.90% 20223 Schering-Plough Corp. 6.00% 2017 Novartis Securities Investment Ltd. 5.125% 2019 Biogen Idec Inc. 6.00% 2013 Biogen Idec Inc. 6.875% 2018 WellPoint, Inc. 5.25% 2016 WellPoint, Inc. 5.875% 2017 GlaxoSmithKline Capital PLC 1.50% 2017 GlaxoSmithKline Capital Inc. 5.65% 2018 GlaxoSmithKline Capital PLC 2.85% 2022 Cardinal Health, Inc. 5.50% 2013 Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 Cardinal Health, Inc. 1.90% 2017 Pfizer Inc 6.20% 2019 AstraZeneca PLC 5.40% 2012 Boston Scientific Corp. 6.40% 2016 Boston Scientific Corp. 6.00% 2020 Sanofi 0.771% 20146 UnitedHealth Group Inc. 5.50% 2012 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 3.875% 2020 McKesson Corp. 3.25% 2016 McKesson Corp. 4.75% 2021 Johnson & Johnson 0.557% 20146 Baxter International Inc. 1.85% 2017 Tenet Healthcare Corp. 9.25% 2015 HCA Inc. 6.50% 2020 Bausch & Lomb Inc. 9.875% 2015 DENTSPLY International Inc. 1.967% 20136 Quintiles, Term Loan B, 5.00% 20185,6,8 Kaiser Foundation Hospitals 3.50% 2022 Alkermes, Inc., Term Loan B, 6.75% 20175,6,8 INDUSTRIALS — 0.64% General Electric Capital Corp. 2.30% 2017 General Electric Corp. 5.25% 2017 General Electric Capital Corp., Series A, 6.00% 2019 General Electric Capital Corp. 4.65% 2021 General Electric Capital Corp., Series B, 6.25% (undated)6 General Electric Capital Corp., Series A, junior subordinated 7.125% (undated)6 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20195 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20195 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20225 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20225 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20225 United Technologies Corp. 1.20% 2015 United Technologies Corp. 1.80% 2017 United Technologies Corp. 3.10% 2022 Canadian National Railway Co. 4.95% 2014 Canadian National Railway Co. 5.55% 2018 Burlington Northern Santa Fe LLC 7.00% 2014 Burlington Northern Santa Fe LLC 5.65% 2017 Burlington Northern Santa Fe LLC 3.45% 2021 Burlington Northern Santa Fe LLC 3.05% 2022 BNSF Funding Trust I 6.613% 20556 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 6.125% 2020 Union Pacific Corp. 4.00% 2021 Union Pacific Corp. 4.163% 2022 Atlas Copco AB 5.60% 20173 BE Aerospace, Inc. 5.25% 2022 Volvo Treasury AB 5.95% 20153 Hutchison Whampoa International Ltd. 6.50% 20133 Norfolk Southern Corp. 5.75% 2016 Norfolk Southern Corp. 3.00% 2022 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Caterpillar Inc. 1.50% 2017 Waste Management, Inc. 5.00% 2014 Waste Management, Inc. 2.60% 2016 Republic Services, Inc. 3.80% 2018 Republic Services, Inc. 3.55% 2022 Associated Materials, LLC and AMH New Finance, Inc. 9.125% 2017 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 RBS Global, Inc. and Rexnord LLC 8.50% 2018 Nortek Inc. 10.00% 2018 CEVA Group PLC 11.625% 20163 H&E Equipment Services, Inc. 8.375% 2016 FedEx Corp. 2.625% 2022 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B1, 5.45% 20145,6,8 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B2, 5.45% 20145,6,8 Odebrecht Finance Ltd 7.00% 2020 Odebrecht Finance Ltd 5.125% 20223 TransDigm Inc. 7.75% 2018 US Investigations Services, Inc., Term Loan D, 7.75% 20155,6,8 Danaher Corp. 2.30% 2016 Esterline Technologies Corp. 7.00% 2020 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.62% United Mexican States Government, Series M30, 10.00% 2036 MXN1,640,100 United Mexican States Government Global 4.75% 2044 $ Polish Government, Series 1021, 5.75% 2021 PLN355,770 Polish Government 5.00% 2022 $ Australia Government Agency-Guaranteed, National Australia Bank 0.96% 20143,6 Australia Government Agency-Guaranteed, National Australia Bank 3.375% 20143 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20143 France Government Agency-Guaranteed, Société Finance 3.375% 20143 Bermudan Government 5.603% 2020 Bermudan Government 4.138% 20233 Denmark Government Agency-Guaranteed, Danish Finance Co. 2.45% 20123 CONSUMER STAPLES — 0.59% Altria Group, Inc. 9.70% 2018 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 4.75% 2021 Anheuser-Busch InBev NV 2.50% 2013 Anheuser-Busch InBev NV 0.815% 20146 Anheuser-Busch InBev NV 0.80% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 1.375% 2017 Anheuser-Busch InBev NV 6.875% 2019 Anheuser-Busch InBev NV 5.375% 2020 Anheuser-Busch InBev NV 2.50% 2022 Kraft Foods Inc. 2.625% 2013 Kraft Foods Inc. 1.625% 20153 Kraft Foods Inc. 2.25% 20173 Kraft Foods Inc. 6.125% 2018 Kraft Foods Inc. 5.375% 20203 Kraft Foods Inc. 5.375% 2020 Kraft Foods Inc. 3.50% 20223 Kroger Co. 5.00% 2013 Kroger Co. 6.40% 2017 SABMiller Holdings Inc. 1.85% 20153 SABMiller Holdings Inc. 2.45% 20173 SABMiller Holdings Inc. 3.75% 20223 Delhaize Group 5.875% 2014 Delhaize Group 6.50% 2017 Wal-Mart Stores, Inc. 4.25% 2013 Wal-Mart Stores, Inc., Series 1994-A2, 8.85% 20155 Wal-Mart Stores, Inc. 5.80% 2018 Pernod Ricard SA 2.95% 20173 Pernod Ricard SA 4.45% 20223 Safeway Inc. 5.00% 2019 Safeway Inc. 3.95% 2020 Tesco PLC 5.50% 20173 PepsiCo, Inc. 2.50% 2016 General Mills, Inc. 0.816% 20146 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 1.80% 2016 Coca-Cola Co. 3.30% 2021 Unilever Capital Corp. 0.85% 2017 British American Tobacco International Finance PLC 2.125% 20173 Lorillard Tobacco Co. 3.50% 2016 Philip Morris International Inc. 1.625% 2017 Philip Morris International Inc. 2.90% 2021 C&S Group Enterprises LLC 8.375% 20173 SUPERVALU INC. 8.00% 2016 Tops Holding Corp. and Tops Markets, LLC. 10.125% 2015 UTILITIES — 0.50% Consumers Energy Co., First Mortgage Bonds, Series P, 5.50% 2016 Consumers Energy Co., First Mortgage Bonds, 5.15% 2017 Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 Consumers Energy Co. 5.65% 2020 CMS Energy Corp. 6.25% 2020 Consumers Energy Co. 2.85% 2022 CMS Energy Corp. 5.05% 2022 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series Q, 5.45% 2013 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Nevada Power Co., General and Refunding Mortgage Notes, Series S, 6.50% 2018 Nevada Power Co., General and Refunding Mortgage Notes, Series O, 6.50% 2018 Nevada Power Co., General and Refunding Mortgage Notes, Series V, 7.125% 2019 NV Energy, Inc 6.25% 2020 Teco Finance, Inc. 6.75% 2015 Teco Finance, Inc. 4.00% 2016 Teco Finance, Inc. 6.572% 2017 Teco Finance, Inc. 5.15% 2020 MidAmerican Energy Co. 5.95% 2017 MidAmerican Energy Holdings Co. 5.75% 2018 PacifiCorp., First Mortgage Bonds, 2.95% 2022 Centerpoint Energy, Inc., Series B, 6.85% 2015 CenterPoint Energy Resources Corp. 4.50% 2021 Pennsylvania Electric Co. 6.05% 2017 Cleveland Electric Illuminating Co. 8.875% 2018 National Grid PLC 6.30% 2016 Public Service Co. of Colorado 5.80% 2018 Public Service Co. of Colorado 5.125% 2019 Northern States Power Co., First Mortgage Bonds, 7.125% 2025 Pacific Gas and Electric Co. 6.25% 2013 Entergy Corp. 4.70% 2017 PSEG Power LLC 2.75% 2016 Electricité de France SA 6.50% 20193 Electricité de France SA 4.60% 20203 AES Corp. 7.375% 20213 Ohio Power Co., Series M, 5.375% 2021 NRG Energy, Inc. 7.375% 2017 Intergen Power 9.00% 20173 Carolina Power & Light Co. d/b/a Progress Energy Carolinas, Inc. 2.80% 2022 Wisconsin Electric Power Co. 2.95% 2021 MATERIALS — 0.42% Dow Chemical Co. 7.60% 2014 Dow Chemical Co. 5.70% 2018 Dow Chemical Co. 4.125% 2021 ArcelorMittal 5.375% 2013 ArcelorMittal 4.50% 20176 ArcelorMittal 9.85% 20196 ArcelorMittal 5.25% 20206 ArcelorMittal 5.50% 20216 ArcelorMittal 6.25% 20226 Cliffs Natural Resources Inc. 4.875% 2021 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Rio Tinto Finance (USA) Ltd. 2.50% 2016 Rio Tinto Finance (USA) Ltd. 9.00% 2019 Teck Resources Ltd. 3.15% 2017 Teck Resources Ltd. 2.50% 2018 Teck Resources Ltd. 4.75% 2022 Xstrata Canada Financial Corp. 2.85% 20143 Xstrata Canada Financial Corp. 3.60% 20173 Xstrata Canada Financial Corp. 4.95% 20213 Ecolab Inc. 2.375% 2014 Ecolab Inc. 3.00% 2016 Ecolab Inc. 4.35% 2021 International Paper Co. 7.95% 2018 Newcrest Finance Pty Ltd. 4.45% 20213 Reynolds Group Inc. 7.875% 2019 Ball Corp. 5.00% 2022 JMC Steel Group Inc. 8.25% 20183 FMG Resources 6.875% 20183 Inmet Mining Corp. 8.75% 20203 E.I. du Pont de Nemours and Co. 5.00% 2013 E.I. du Pont de Nemours and Co. 0.888% 20146 E.I. du Pont de Nemours and Co. 5.25% 2016 BHP Billiton Finance (USA) Ltd. 1.00% 2015 BHP Billiton Finance (USA) Ltd. 1.625% 2017 Arbermarle Corp. 5.10% 2015 ICI Wilmington, Inc. 5.625% 2013 Georgia-Pacific Corp. 5.40% 20203 Yara International ASA 7.875% 20193 Georgia Gulf Corp. 9.00% 20173 Airgas, Inc. 7.125% 2018 Praxair, Inc. 4.375% 2014 Potash Corp. of Saskatchewan Inc. 5.875% 2036 ASSET-BACKED OBLIGATIONS5 — 0.23% CWHEQ Revolving Home Equity Loan Trust, Series 2006-F, Class 2-A-1A, FSA insured, 0.389% 20366 CWHEQ Revolving Home Equity Loan Trust, Series 2006-I, Class 2-A, FSA insured, 0.389% 20376 CWHEQ Revolving Home Equity Loan Trust, Series 2007-B, Class A, FSA insured, 0.399% 20376 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-2, 5.29% 20163 IndyMac Home Equity Mortgage Loan Asset-backed Trust, Series 2007-H1, Class A-1, FSA insured, 0.406% 20376 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 Mercedes-Benz Auto Lease Trust, Series 2011-1A, Class A3, 1.18% 20133 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 CenterPoint Energy Transition Bond Co. III, LLC, Series 2008, Class A-1, 4.192% 2020 CWABS, Inc., Series 2004-15, Class AF-6, 4.613% 2035 PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 Honda Auto Receivables Owner Trust, Series 2011-1, Class A-4, 1.80% 2017 FPL Recovery Funding LLC, Series 2007-A, Class A-2, 5.044% 2015 RAMP Trust, Series 2004-RS12, Class A-I-6, 4.547% 2034 Vanderbilt Mortgage and Finance, Inc., Series 2000-D, Class A-4, 7.715% 2027 Vanderbilt Mortgage and Finance, Inc., Series 2001-A, Class B-2, 9.14% 2031 GE SeaCo Finance SRL, Series 2004-1, Class A, AMBAC insured, 0.548% 20193,6 Impac CMB Grantor Trust, Series 2004-6, Class 1-A-1, 1.046% 20346 Impac CMB Grantor Trust, Series 2004-6, Class M-2, 1.146% 20346 Conseco Finance Securitizations Corp., Series 2002-2, Class A-2, 6.03% 2033 RSB BondCo LLC, Series A, Class A-1, 5.47% 2014 INFORMATION TECHNOLOGY — 0.20% Electronic Data Systems Corp., Series B, 6.00% 20136 Hewlett-Packard Co. 0.867% 20146 Hewlett-Packard Co. 4.30% 2021 Hewlett-Packard Co. 4.65% 2021 International Business Machines Corp. 1.95% 2016 International Business Machines Corp. 5.70% 2017 Xerox Corp. 6.40% 2016 Xerox Corp. 2.95% 2017 Xerox Corp. 6.75% 2017 Cisco Systems, Inc. 0.718% 20146 Samsung Electronics America, Inc., 1.75% 20173 National Semiconductor Corp. 6.60% 2017 SRA International, Inc., Term Loan B, 6.50% 20185,6,8 Google Inc. 1.25% 2014 eBay Inc. 1.35% 2017 First Data Corp., Term Loan D, 5.247% 20175,6,8 NXP BV and NXP Funding LLC 9.75% 20183 Lawson Software, Inc. 9.375% 20193 SunGard Data Systems Inc. 7.375% 2018 Freescale Semiconductor, Inc. 8.05% 2020 Jabil Circuit, Inc. 4.70% 2022 MUNICIPALS — 0.02% State of Illinois, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, 5.727% 2020 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, 6.72% 2025 Total bonds & notes (cost: $16,732,922,000) Short-term securities — 7.21% Freddie Mac 0.08%–0.17% due 8/7/2012–2/4/2013 U.S. Treasury Bills 0.123%–0.195% due 8/16/2012–6/27/2013 Federal Home Loan Bank 0.106%–0.21% due 8/10/2012–6/14/2013 Fannie Mae 0.08%–0.17% due 8/1–11/14/2012 Wells Fargo & Co. 0.18% due 9/18–9/25/2012 Variable Funding Capital Company LLC 0.18%–0.20% due 8/17–10/15/20123 Federal Farm Credit Banks 0.17%–0.22% due 12/18/2012–7/5/2013 Straight-A Funding LLC 0.15%–0.18% due 8/8–9/26/20123 Coca-Cola Co. 0.15%–0.22% due 8/8–10/10/20123 Merck & Co. Inc. 0.11%–0.13% due 8/3–9/21/20123 Wal-Mart Stores, Inc. 0.10%–0.14% due 8/6–8/23/20123 General Electric Capital Corp. 0.17%–0.19% due 9/4–9/12/2012 General Electric Co. 0.15%–0.18% due 8/1–9/27/2012 PepsiCo Inc. 0.11%–0.12% due 8/15–8/29/20123 Abbott Laboratories 0.14%–0.17% due 8/13–9/17/20123 eBay Inc. 0.15%–0.16% due 9/12–9/19/20123 Procter & Gamble Co. 0.14% due 9/20–10/30/20123 National Rural Utilities Cooperative Finance Corp. 0.13% due 8/17/2012 Chevron Corp. 0.10% due 8/24/20123 Paccar Financial Corp. 0.18% due 8/14/2012 John Deere Credit Ltd. 0.14% due 8/10/20123 NetJets Inc. 0.14% due 8/6/20123 Medtronic Inc. 0.17% due 10/25/20123 Regents of the University of California 0.17% due 10/10/2012 Private Export Funding Corp. 0.22% due 8/13/20123 Total short-term securities (cost: $5,610,101,000) Total investment securities (cost: $72,147,754,000) Other assets less liabilities ) Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 2Security did not produce income during the last 12 months. 3Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $3,758,194,000, which represented 4.83% of the net assets of the fund. 4Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $17,644,000, which represented .02% of the net assets of the fund. 5Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 6Coupon rate may change periodically. 7Index-linked bond whose principal amount moves with a government price index. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $112,885,000, which represented .14% of the net assets of the fund. 9Step bond; coupon rate will increase at a later date. 10Payment in kind; the issuer has the option of paying additional securities in lieu of cash. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended July 31, 2012, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income ) Value of affiliates at 7/31/2012 ) SSE PLC — $ $ Sydney Airport — Darden Restaurants, Inc. — RPM International, Inc. — — William Hill PLC — Siliconware Precision Industries Co., Ltd. — — CapitaCommercial Trust — Starwood Property Trust, Inc. — R.R. Donnelley & Sons Co.* — Ratchaburi Electricity Generating Holding PCL — — Greene King PLC — — Electricity Generating PCL Hays PLC — Sunway Real Estate Investment Trust — Frasers Centrepoint Trust — Astoria Financial Corp. — — CapitaRetail China Trust — — Tesco Lotus Retail Growth Freehold and Leasehold Property Fund — — Cache Logistics Trust — — Ekornes ASA — Orior AG — Elisa Oyj, Class A† — — Fidelity National Financial, Inc. † — — Koninklijke KPN NV† — — Koninklijke KPN NV 8.375% 2030† $ — — $ — Link Real Estate Investment Trust† — Mapletree Industrial Trust† — — VTech Holdings Ltd. † — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 10/31/2011; it was not publicly disclosed. †Unaffiliated issuer at 7/31/2012. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs — The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Forward currency contracts are valued at the mean of representative quoted bid and ask prices, generally based on prices supplied by one or more pricing vendors. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure — The fund’s board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of July 31, 2012 (dollars in thousands): Investment securities Level 1* Level 2 Level 3 Total Assets: Common stocks: Consumer staples $ $
